OPINION OF THE COURT — by the
Hon. EDWARD TURNER.
This is a motion to dismiss the suit for want, of a capias ad responden-dilm, referred on doubts as to the law, áse. by the Wilkinson Circuit Court.
This suit is commenced by notice, commonly called a bank notice.— The note described in the notice is made “payable and negotiable at the office of discount and deposit of the bank of the state of Mississippi at Woodville, and the only ¡question which the court is called on to decide is this: Can the plaintiffs maintain a suit by notice on such a note as this? Other questions were put by the counsel in the cause; but being foreign to the record, we do not deem it our duty to answer them.
The remedy, by notice, is statutory, and is given by the bank charter on notes therein described, and none other. It is not given against an endorser of a note made payable and negotiable at any other place than at the Bank of the state of Mississippi, and of course is inapplicable to the note in question.
I am, therefore, of opinion that the motion to dismiss the suit, be sustained.